department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number legend b business p state x date y individual dear vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you fail the organizational_test causing you to be disqualified for exemption under sec_501 of the code yes for the reasons described below are you operating in a substantial non-exempt commercial manner causing you to fail the operational_test under sec_501 of the code yes for the reasons described below do your operations result in inurement precluding you from exemption under sec_501 of the code yes for the reasons described below facts you were formed on date x in the state of p your articles of incorporation state in pertinent part you are a non-membership organization non-profit non-partisan community advocacy organization to provide support and assistance and to promote citizens’ health and information center including a doctor’s office for communities your bylaws state you are formed to include a community information center and a doctor’s office you will address the particular health needs of traditionally underserved populations including low-income individuals people of minorities and youth and residents of rural areas your incorporator and president y wholly owns a for profit medical practice b y is a doctor and will provide medical services for you the other members of your governing body include a registered nurse and a receptionist who work full time for b y's wife and y’s nephew are also members of your governing body in total five of your six governing body members have a business or family relationship you initially stated you are a successor to b and completed schedule g stating that y will maintain a working relationship with you you state as soon as we get the c permit from irs we are going to convert to a non-profit corporation vwe are going to cease any for profit practices as soon as we get non profit permission when we asked how you differ from the for profit you state no difference the doctor's donated services will be essentially the same you also completed schedule c for hospitals and medical_research organizations pertinent information on the schedule indicated you will not provide services for charity patients you do not have a sliding fee schedule and your board_of directors is not representative of the community you further asserted the for-profit corporation b is operating in order to make money and to increase share holder value in addition the for-profit will be subjected to irs tax laws the non-profit you will have fundraising privileges to plow the money back into the organization without any concern about making money and increasing shareholder value the non-profit will have certain ax-exempt sic privileges as soon as you receive non-profit status all assets from the for-profit corporation are going to be donated to the non-profit corporation there would be no sharing of assets the for-profit corporation will be closed upon receiving non-profit status as soon you receive non-profit status any left over profit will be donated to the non-profit corporation there would be no sharing of income and expenses your activities include n o o operate a doctor's office activities of participation to promote and protect citizens’ health research the equal opportunity objective and improve social justice for communities joint activities with world citizens’ health organizations to protect human health and services for communities to identify comment and actively pursue grassroots participation on legislative issues affecting communities on the local state and federal levels of government participate in political economic and cultural activities to enhance the citizens’ health of communities to increase public awareness of korean cultural beliefs with individuals and organizations through event participation within main stream society to support and train generation leaders within the korean-american family when asked to describe the specific services you will provide at the doctor’s office you listed four services internal medicine general medicine radiology and public health advises sic regarding drugs smoking drinking etc in clarifying item you are not going to try to influence any legislation but you would promote voter registration through a us citizenship application program and citizenship exam classes as well as to encourage free elections and increase korean american voter turnout through a voter registration program you already helped people register to vote item includes only the education of korean americans to accept and understand cultural diversity you will conduct activities to teach and maintain korean cultural beliefs and traditions through the scholarship program we asked how you will ensure that all transactions financial or otherwise are kept separate from the for-profit business you explained as soon as you get non-profit permission you would immediately start reporting all financial transactions according to non-profit rules all assets income and expenses from the for-profit will be transferred to the non-profit organization the for-profit will close completely and cease to exist upon gaining non-profit status which will insure that there is no co-existence between two closely related_organizations the individuals eligible to receive the doctor's services include underprivileged people seniors and the needy the foundation shall address the particular health needs of traditionally underserved populations including low-income individuals people of minorities and youth and residents of rural areas you will advertise through community newspapers newsletters magazines brochures and pamphlets when asked for copies of any forms the patients will need to complete you submitted copies of the patient forms from the for-profit corporation b the forms you submitted were common forms from a typical doctor’s office such as a privacy notice even though schedule c indicated you do not have a sliding fee schedule you subsequently responded that you will use a sliding scale of fees based on income while you may follow the state’s guidelines for establishing who qualifies as being of poverty and low income your fee schedule will not be adopted until after you receive exemption regarding compensation your doctor y will receive approximately dollar_figure per year the nurse will receive more than dollar_figure per year and the receptionist will receive more than dollar_figure per year these amounts were slightly higher than compensation amounts reported on form 1120-s for b’s last three tax years you explain compensation was determined by investigating similar jobs within a mile radius these jobs are full time hours week you had not yet adopted a conflict of interest policy but you intend to establish a policy once you receive exemption as noted above five of your six members of your governing body have a business or family relationship in addition three of the six are compensated your bylaws section dollar_figure provide that no more than of the members of your governing body may be interested persons in your final response you indicate you are no longer converting from a for profit to a non profit you state of the doctor nurse and administrative activities will be the non profit you and will be the for profit b you will accept the same patients as the b with covered by medical medicare and any other insurance the remaining you will accept unfortunate patient sic with discount or very low cost you intend to prorate the liabilities of b with to b and to the non profit you no assets will be transferred to you law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes to one or more exempt_purpose and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government sec_1_501_c_3_-1 of the regulations provides that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though its net profits do not inure to the benefit of individual members of the organization revrul_69_266 1969_1_cb_152 held that an organization formed and controlled by a medical doctor to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt revrul_72_369 1972_3_cb_245 described an organization formed to provide management and consulting services at cost to unrelated exempt_organizations the organization applied for exemption under sec_501 of the code this ruling stated an organization is not exempt merely because its operations are not conducted for the purposes of producing a profit providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit revrul_76_441 1976_2_cb_147 held that an organization that takes over a school’s assets and liabilities which exceed the value of the assets and include notes owed to former owners and current directors of the school is serving the directors’ private interests and is not operated exclusively for educational and charitable purposes in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 it was stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial in 72_tc_687 the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose the court said it is clear that petitioner's exclusive purpose for being is to sell drugs an activity that is normally carried on by commercial profit making enterprises the tax_court said that they failed to see how the fact that it happened to deal in drugs could convert it to a sec_501 organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health they concluded that they did not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiffs competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied upon to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses the prices set by the organization were based upon pricing formulas common in retail food businesses the organization utilized promotional material and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in 283_fsupp2d_58 d dc the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business application of law organizational_test you are not described in sec_501 of the code and sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because your purposes as stated in your articles of incorporation are not exclusively for charitable educational and other exempt purposes specifically a non membership_organization non profit non partisan community advocacy organization to provide support and assistance and to promote citizens’ health and information center including a doctor's office for communities is not among the acceptable c purposes therefore you have failed the organizational_test substantial non-exempt commercial purpose you are not described in sec_1_501_c_3_-1 of the regulations because you are not primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code you are primarily engaged in the operation of a doctor's office indistinguishable from a for profit you state there is no difference between you and b you are not described in sec_1_501_c_3_-1 of the regulations because you have failed to establish that your operations will relieve the poor or distressed you have not defined or otherwise demonstrated any restrictions or limitations on the patients you will serve you have not developed a sliding fee schedule you are not described in sec_1_501_c_3_-1 of the regulations because your primary purpose is carrying on a business the only difference between you and b is that of the patients will be served by b and you will serve the remaining you describe the as unfortunate patient’ with discount or low cost however you did not provide any criteria explaining how individuals are deemed to be unfortunate or how the discount or low cost will be determined the only distinction between your and b’s operations is that those that can pay the full cost will be served by b while you will serve those that can’t you intend to cover the discount or low cost services with charitable_contributions you are similar to revrul_72_369 because you are providing an ordinary business service on a regular basis for a fee even though your fees may ultimately be discounted or low cost and not produce a profit you are indistinguishable from a commercial business your staffing compensation location hours of operation patient intake forms and manner of advertising are all similar to an ordinary for profit doctor's office you are similar to b s w group inc v commissioner because your primary purpose is commercial your operations are so intertwined with b that one cannot be distinguished from the other both you and b will operate at the same location all patients both yours and b’s will be seen by the same doctor nurse and receptionist the only difference between you and b is that patients who can fully pay will be accounted for on b’s records and patients who cannot fully pay will be accounted for on your records like in b s w the fact that some patients will receive low cost service is not alone sufficient to qualify for exemption you are similar to 72_tc_687 because the operation of a doctor’s office is normally carried on for-profit even though you intend to offer services to patients at a discount that alone is not sufficient to establish a charitable purpose you are similar to easter house v u s cl_ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 in that your business_purpose of operating a doctor’s office not the advancement of educational and charitable activities is your primary goal you compete with other commercial organizations providing similar services you are similar to living faith inc v commissioner t c m affd 950_f2d_365 cir because your activities are conducted as a business and you are in direct competition with other doctor's offices the factors of commerciality present in your operations include providing medical services to the public and being in direct competition with for profit doctor's offices this is evident in that you will advertise using traditional methods your method of pricing is common in that those that can pay the full fee do so through b and those that cannot pay the full price will be served by you with a possible discount or reduced fee you are similar to 283_fsupp2d_58 d dc in that charitable purposes may be served by providing medical_care to some individuals that cannot otherwise afford such care however you have not established how such activity is any more than incidental to your overriding purpose of operating a commercial business or increasing the patients seen by your doctor either through you or his for profit business b nor have you established how that charitable_class of individuals will be defined or selected inurement you are not described in sec_1_501_c_3_-1 of the regulations because your earnings inure to the benefit of y y created you and controls your operations you were originally formed to take over the operation of y’s for profit medical practice b and confer tax exempt benefits for y even though you will no longer take over b you will continue to operate so closely with b that you cannot be clearly distinguished y will benefit through an increase in patients who could not otherwise afford his care and supplement his costs through charitable_contributions you are not described in sec_1_501_c_3_-1 of the regulations because you serve the private interest of y as noted in the facts your governing body consists of y y’s wife y’s nephew and two employees of b y’s for profit doctor’s office your board composition ensures you will be controlled by y you are similar to revrul_69_266 1969_1_cb_152 because you are formed and controlled by a doctor to examine and treat patients fully paying patients are served by b while you will serve others at a discount or low cost both your patients and those of b will be treated by y at the same location you are similar to revrul_76_441 1976_2_cb_147 because you were originally created to take over the assets and liabilities of a for profit b even though you will no longer take over b you will assume of the liabilities of b you have not established whether or not the you will pay will exceed the value therefore you have not established that y will not benefit as an insider this constitutes inurement which at any level disqualifies you from exemption you are similar to better business bureau of washington d c inc v united_states supra because you have a substantial non-exempt purpose that destroys a claim for exemption operating a doctor’s office where paying patients are served by b and unfortunate patients are served by you at a discounted or low cost merely increases the number of patients to y’s medical practice and permits you to secure donations or public funds to cover the costs of the non paying patients applicant’s position we asked for you to cite relevant legal precedent and to fully explain and support your position you responded by saying our organization is established for charitable purpose sic you then submitted a new form_1023 the revised were reduced to a few thousand dollars a year and the compensation was removed however the description of your activities remained the same with the primary activity being the operation of a doctor’s office proposed budgets when later asked for clarification regarding your conversion to a non-profit from a for- profit you then responded you are not converting we are establishing a brand new non-profit organization you then submitted yet another set of financial data for several years which included substantial salaries occupancy expenses and other expenses attributable to a doctor's office you also then provided a breakdown of the percentage of time and funds you will spend on each of your activities which stated percent of doctor nurse and administrative activities for non-profit and profit organizations you will continue to accept the same patients as the for-profit office respectively including those on medical medicare or any other type of insurance and that this would comprise of your patients the other will be unfortunate patients at discount or very low cost you also stated you will transfer of the for-profit’s liabilities to the non-profit as you were going to be added to b’s liability coverage you are going to establish this new non-profit and you will share the skills of the doctors nurses and administration as well as equipment with the for-profit b service response to applicant's position the changes submitted with your revised form_1023 were not material your primary purpose is to operate a doctor's office in a commercial manner merely providing medical services at a reduced fee to unfortunate patients alone is not enough to establish a charitable purpose y will continue to benefit from your operations through an increase in the number of patients served as well as in the allocation of a portion of liabilities of b to you conclusion the facts and law show you do not qualify for exemption for three reasons any one of which standing alone sufficient to deny first you fail the organizational_test because your purposes as stated in your articles of incorporation are broader than permitted purposes under sec_501 of the code second you are operated for a substantial non-exempt purpose of operating a commercial business specifically a doctor's office third your operations result in inurement to y by increasing patients served by y acquiring contributions to cover costs and the allocation of liabilities from b to you accordingly we conclude you do not qualify for exemption under code sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication lois g lerner director exempt_organizations
